Luke, J.
A certificate attached to the record in this ease and sworn to by the deputy clerk of the criminal court of Atlanta, shows that the accusation which is the basis of the case “was nolprossed by Hon. Jesse M. Wood, judge of the criminal court of Atlanta, on February 8, 1936, as appears on the face of the said accusation, and as appears on the records of this court,” the crim*257inal court of Atlanta. The accusation attached to the record before us is marked “Nolprossed February 8, 1926. Jesse M. Wood, Judge C. C. A.” This being true, any question that may be presented by the bill of exceptions is moot. “This court will in no case undertake to pass upon questions presented by a bill of exceptions, when it affirmatively appears that, even if the judgment of the court below were reverséd, the plaintiff in error would derive no benefit from the adjudication.” Davis v. Mayor &c. of Jasper, 119 Ga. 57 (1) (27 S. E. 762). Under this ruling and the facts as shown by the record, this court will not review the judgment of the superior court, refusing to sanction the certiorari. The motion to dismiss the writ of error is granted.

Writ of error dismissed.


Broyles, G. J., concurs. Bloodworth, J., not participating, on account of illness.